ORDER

PER CURIAM:
AND NOW, this 16th day of December, 1997, a Rule having been entered upon respondent by this Court on October 17, 1997, to show cause why he should not be disbarred and upon consideration of the responses filed, the Request for Compassion is denied and it is hereby
ORDERED that the Rule is made absolute, Morley M. Azorsky is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.